DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-20 are currently pending in the application.
Claim(s) 1-20 are rejected.
This action is made FINAL.
Response to Amendments
The Amendment filed 04/15/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the drawings have overcome the objections as previously set forth in the Non-final rejection mailed 01/15/2021. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
A separate motor for the at least one propeller and for the at least one pulley.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  1-20 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite “wherein the line is freely movable between the first and second ends”. However, this renders the claims vague and indefinite because it is not readily clear how the line would move between its own two ends. Furthermore, the line is anchored at end 38 and attached to reel at the other end. Therefore, it is not clear how it is “freely movable”. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-7, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. herein Elliott (US20120073180A1) in view of Roos et al. herein Roos (US5377439A) and in view of Drahota (US20160095305A1).
Regarding claim 1:
Elliott teaches: 
An aquatic bird decoy system comprising: (Figures and Abstract)
at least two bird decoys each bird decoy having a body element sized and anatomically decorated to resemble a bird wherein the body element is buoyant in water; (Figure 2, Reference 12, para0003)
a line tethering the at least two bird decoys together having a first end opposite a second end (Fig 2, see in the top configuration (same applies for the bottom configuration), the line proximate to 32 as the first end, and line proximate to 16 in the opposite direction as second end)
wherein the line is freely movable between the first and second ends; (as best understood from 112b above, para0026, 0032)
at least one pulley (Figure 2, Reference 16, para0032-0034)
supported by the line between the at least two bird decoys to provide a variable constrained separation between the at least two bird decoys and is freely movable with the line; (Figure 2, References 18+19, para0032-0034, there is a “variable constrained separation” between the bird decoys at any point during operation of the system when the two decoys are held in proximity to one another and later retracted such as during casting/pulling to shore)
and is freely movable with the line (Fig 2, Reference 16 is connected to lines 18+19, therefore at any point during operation when the line is moved such as during casting/pulling to shore the pulley also “freely movable” with the line) 
at least one electric motor communicating with the at least one pulley to move the body element in water within the constrained separation; (Figure 5, Reference 62, para0034, 0038, 0080)

a propeller for moving the bird decoy independent of the other bird decoy; 
and a wireless communication device communicating with the at least one electric motor for controlling operation of the at least one pulley and propeller.
Roos teaches:
An aquatic bird decoy system comprising: (column 4, line 46-59)
At least one bird decoy having a body element sized and anatomically decorated to resemble a bird; (Figure 1, Reference 20)
And a propeller for moving independently moving the bird decoy (Figure 2-3, 4, Reference 66, column 7 line 13, and column 7, lines 31-40)
At least one electric motor communicating  with the propeller to move the body element in water (Figure 3, 6, Reference 75, column 7, line 31-40)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bird decoys of Elliott such that they comprised at least one propeller for moving the body elements as taught by Ross to allow the duck decoys to be independently movable within the water to allow the system to travel further along a body of water.
Roos further teaches:
a wireless communication device communicating with the at least electric motor for controlling operation of the propeller. (Figure 1, Reference 22, column 7, lines 31-40,)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the decoy system of Elliott such that it comprises a wireless communication device as 
However, Elliot as modified by Roos doesn’t teach:
a wireless communication device communicating with the at least electric motor for controlling operation of the at least one pulley.
Drahota teaches:
A decoy system (Figs and abstract) comprising:
A decoy (Figs, Reference 10, para0020) 
Propellers (Figs, Reference 45+60)
An electric motor (para0024)
A wireless communication device (para0024, 0032)
Communicating with the at least one electric motor for controlling operation of the at least one pulley and propeller (para0025)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bird decoy system of Elliot as modified by Ross such that it comprises a wireless communication device as taught by Drahota to allow the system to travel further along a body of water and provide the user with the comfort of controlling the system from a distance away.
Regarding claim 2:
Elliott as modified by Ross and Drahota discloses all of claim 1. Elliott doesn’t teach but Roos further teaches:
wherein the at least one a pulley (Figure 8, Reference 805, column 10 line 66 - column 11 line 29)
and the propeller are independently controlled to produce formations of the at least two bird decoys, (Figure 2-3, 4, Reference 66, column 7 line 13, and column 7, lines 31-40)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bird decoys of Elliott such that they comprise an independently controlled pulley and propeller as taught by Ross to allow the individual duck decoys to be movable within the water to allow the system to travel further along a body of water. 
Regarding claim 3:
Elliott as modified by Ross and Drahota discloses all of claim 1. Elliott further teaches:
wherein the at least one electric motor moves the at least two bird decoys between a first position where the at least two bird decoys are expanded away from each other and a second position where the at least two bird decoys are contracted toward each other. (Figure 2, Reference 20, para0030, 0034, the is noted that the reference teaches that when the decoys are in a first position they are expanded away from each other distally from the drive assembly 32 and in a second position (i.e. not in use or when they are rotating in the direction proximal to the drive assembly)
Elliott doesn’t teach but Roos further teaches:
wherein the wireless communication device operates the at least one electric motor to move the bird decoy. (Figure 1, Reference 22, column 7, lines 31-40,)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the decoy system of Elliott such that it comprises a wireless communication device as taught by Ross to allow the system to travel further along a body of water and provide the user with the comfort of controlling the system from a distance away. 
Regarding claim 4:
Elliott as modified by Ross and Drahota discloses all of claim 1. Elliott further teaches:
wherein movement of the at least two bird decoys designates a first constrained position of each bird decoy, a second constrained position of each bird decoy, and a third constrained position of each bird decoy each providing successively greater permissible separation between the at least two bird decoys. (Figure 2, Reference 20, para0030, 0034, it is noted that the reference teaches in Figure 2 that the first constrained position is when the decoys are most proximal to the drive belt 32, the second constrained position, is when they are in the middle of the system moving distally, and the third constrained position is when they are most distal from the drive belt 32 and thereby providing successively greater permissible separation between the decoys)
Elliott doesn’t teach but Roos teaches:
wherein the movement of the bird decoy is programmable (column 11, line 60-68-column 12, line 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the decoy system of Elliott such that the movement of the bird decoys is programmable as taught by Roos to allow the movement of the bird decoy system to be prefigured to enhance control during use. 
Regarding claim 5:
Elliott as modified by Roos and Drahota discloses all of claim 1. Elliott further teaches:
wherein there is a separate motor for the at least one pulley (Figure 5, Reference 62, para0034, 0038, 0080)
Elliot doesn’t teach but Roos further teaches: 
wherein there is a separate motor for the at least one propeller. (Figure 3, 6, Reference 75, column 7, line 31-40)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bird decoys of Elliott such that they comprised a separate motor for moving the body elements as taught by Ross to allow the duck decoys to be movable by the propeller within the water to allow the system to travel further along a body of water. 
Regarding claim 6:
Elliott as modified by Ross and Drahota discloses all of claim 1. Elliott doesn’t teach but
Roos further teaches:
wherein the line is connected to a ring connector of each bird decoy. (Figure 2, 3, Reference 62, column 7, lines 6-10)
It would have been obvious to one of ordinary skill in the art to modify the bird decoys of Elliott such that the line is connected to a ring connector as taught by Roos to allow the duck decoys to be attachable to facilitate towing of the decoys.  
Regarding claim 7:
Elliott as modified by Ross and Drahota discloses all of claim 1. Elliott teaches:
wherein the at least one electric motor is a DC motor. (para0025)
Elliot as modified by Roos and Drahota doesn’t teach:
wherein the at least one electric motor is a permanent magnet DC motor. 
.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious because permanent magnet dc motors are smaller in size therefore reduce the total size of the system making it efficient and easier to transport the system to and from the hunting site. 
Regarding claim 11:
Elliott teaches: 
A method of operating an aquatic bird decoy system comprising the steps of: (Figures and Abstract)
Providing at least two bird decoys each bird decoy having a body element sized and anatomically decorated to resemble a bird wherein the body element is buoyant in water; (Figure 2, Reference 12, para0003)
a line tethering the at least two bird decoys together having a first end opposite a second end (Fig 2, see in the top configuration (same applies for the bottom configuration), the line proximate to 32 as the first end, and line proximate to 16 in the opposite direction as second end)
wherein the line is freely movable between the first and second ends; (as best understood from 112b above, para0026, 0032)
at least one pulley (Figure 2, Reference 16, para0032-0034)
supported by the line between the at least two bird decoys to provide a variable constrained separation between the at least two bird decoys and is freely movable with the line; (Figure 2, References 18+19, para0032-0034, there is a “variable constrained separation” between the bird decoys at any point during operation of the system when the two decoys are held in proximity to one another and later retracted such as during casting/pulling to shore)
and is freely movable with the line (Fig 2, Reference 16 is connected to lines 18+19, therefore at any point during operation when the line is moved such as during casting/pulling to shore the pulley also “freely movable” with the line) 
at least one electric motor communicating with the at least one pulley to move the body element in water within the constrained separation; (Figure 5, Reference 62, para0034, 0038, 0080)
However, Elliott doesn’t teach:
a propeller for moving the bird decoy independent of the other bird decoy; 
and a wireless communication device communicating with the at least one electric motor for controlling operation of the at least one pulley and propeller.
Wirelessly communicating a signal to the at least one electric motor of the at least two bird decoys to operate the at least one pulley and the propeller of the at least two bird decoys to control movement of the at least two bird decoys in water.
Roos teaches:
An aquatic bird decoy system comprising: (column 4, line 46-59)
At least one bird decoy having a body element sized and anatomically decorated to resemble a bird; (Figure 1, Reference 20)
And a propeller for moving independently moving the bird decoy (Figure 2-3, 4, Reference 66, column 7 line 13, and column 7, lines 31-40)
At least one electric motor communicating  with the propeller to move the body element in water (Figure 3, 6, Reference 75, column 7, line 31-40)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bird decoys of Elliott such that they comprised at least one propeller for moving the body elements as taught by Ross to allow the duck decoys to be independently movable within the water to allow the system to travel further along a body of water.
Roos further teaches:
a wireless communication device communicating with the at least electric motor for controlling operation of the propeller. (Figure 1, Reference 22, column 7, lines 31-40,)
Wirelessly communicating a signal to the at least one electric motor of the bird decoys to operate the propeller of the two bird decoy to control movement of the at least two bird decoys in water.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the decoy system of Elliott such that it comprises a wireless communication device as taught by Ross to allow the system to travel further along a body of water and provide the user with the comfort of controlling the system from a distance away. 
However, Elliot as modified by Roos doesn’t teach:
a wireless communication device communicating with the at least electric motor for controlling operation of the at least one pulley.
Drahota teaches:
A decoy system (Figs and abstract) comprising:
A decoy (Figs, Reference 10, para0020) 
Propellers (Figs, Reference 45+60)
An electric motor (para0024)
A wireless communication device (para0024, 0032)
Communicating with the at least one electric motor for controlling operation of the at least one pulley and propeller (para0025)
Wirelessly communicating a signal to the at least one electric motor of the decoys to operate the at least one pulley and the propeller of the decoys to control movement of the decoy. (para0025)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bird decoy system of Elliot as modified by Ross such that it comprises a wireless communication device as taught by Drahota to allow the system to travel further along a body of water and provide the user with the comfort of controlling the system from a distance away.
Regarding claim 12:
Elliott as modified by Roos and Drahota discloses all of claim 11. Elliott doesn’t teach but Roos teaches:
wherein the electric motor of each bird is independently controlled by the wireless communication device. (Figure 3, 6, Reference 75, column 7, line 31-40)

Regarding claim 13:
Elliott as modified by Roos and Drahota discloses all of claim 11. Elliott further teaches:
further comprising moving the at least two bird decoys between a first position where the at least two bird decoys are expanded away from each other and a second position where the at least two bird decoys are contracted toward each other. (Figure 2, Reference 20, para0030, 0034, the is noted that the reference teaches that when the decoys are in a first position they are expanded away from each other distally from the drive assembly 32 and in a second position (i.e. not in use or when they are rotating in the direction proximal to the drive assembly)
Regarding claim 14:
Elliott as modified by Ross and Drahota discloses all of claim 11. Elliott further teaches:
wherein movement of the at least two bird decoys designates a first constrained position of each bird decoy, a second constrained position of each bird decoy, and a third constrained position of each bird decoy each providing successively greater permissible separation between the at least two bird decoys. (Figure 2, Reference 20, para0030, 0034, it is noted that the reference teaches in Figure 2 that the first constrained position is when the decoys are most proximal to the drive belt 32, the second constrained position, is when they are in the middle of the system moving 
Elliott doesn’t teach:
wherein the movement of the at least two bird decoys is programmable 
Roos teaches:
wherein the movement of the bird decoy is programmable (column 11, line 60-68-column 12, line 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the decoy system of Elliott such that the movement of the bird decoys is programmable as taught by Roos to allow the movement of the bird decoy system to be prefigured to enhance control during use. 
Regarding claim 15:
Elliott as modified by Ross and Drahota discloses all of claim 11. Elliott further teaches:
wherein there is a separate motor for the at least one pulley (Figure 5, Reference 62, para0034, 0038, 0080)
Elliot doesn’t teach:
wherein there is a separate motor for the propeller. 
Roos further teaches: 
wherein there is a separate motor for the propeller. (Figure 3, 6, Reference 75, column 7, line 31-40)

Regarding claim 16:
Elliott as modified by Roos and Drahota discloses all of claim 11. Elliott doesn’t teach but Roos further teaches:
wherein the line is connected to a ring connector of each bird decoy. (Figure 2, 3, Reference 62, column 7, lines 6-10)
It would have been obvious to one of ordinary skill in the art to modify the bird decoys of Elliott such that the line is connected to a ring connector as taught by Roos to allow the duck decoys to be attachable to facilitate towing of the decoys.  
Regarding claim 17:
Elliott as modified by Roos and Drahota discloses all of claim 1. Elliott teaches:
wherein the at least one electric motor is a DC motor. (para0025)
Elliot as modified by Roos and Drahota doesn’t teach:
wherein the at least one electric motor is a permanent magnet DC motor. 
However, it would have been an obvious substitution of functional equivalents to substitute the DC motor of Elliott for a permanent magnet DC motor as claimed, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious because permanent magnet dc motors are smaller in size therefore reduce the . 
Claim(s) 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot  in view of Roos in view of Drahota and in view of Szechenyi et al. (US20130239454A1) herein Szechenyi. 
	Regarding claim 8:
Elliot as modified by Roos and Drahota discloses all the limitations of claim 1. Elliot as modified by Roos doesn’t teach:
wherein the wireless communication device communicates via a Bluetooth radio link.
Szechenyi teaches:
a motion decoy (Figures and Abstract)
a wireless communication device (para0070, line 8)
wherein the wireless communication device communications via Bluetooth radio link (para0070)
It would have been obvious to one of ordinary skill in the art to modify the wireless communication device of Elliott as modified by Roos and Drahota such that the wireless communication device communicates via Bluetooth as taught by Szechenyi to allow the system to be operated remotely (Szechenyi-para0030). 
	Regarding claim 9:
Elliot as modified by Roos and Drahota discloses all the limitations of claim 1. Elliot as modified by Roos, Drahota, and Szechenyi doesn’t teach:
wherein the wireless communication device communicates via WiFi data link.

a motion decoy (Figures and Abstract)
a wireless communication device (para0070, line 8)
wherein the wireless communication device communications via Bluetooth radio link (para0070)
However, it would have been an obvious substitution of functional equivalents to substitute the wireless communication device communication via Bluetooth of Szechenyi for the wireless communication device communication via WiFi as claimed, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious because using WiFi instead of Bluetooth still allows the system to be operated remotely (Szechenyi-para0030). 
	Regarding claim 10:
Elliot as modified by Roos and Drahota discloses all the limitations of claim 1. Elliot as modified by Roos, Drahota doesn’t teach:
wherein the wireless communication device is a mobile phone.
Szechenyi teaches:
a motion decoy (Figures and Abstract)
a wireless communication device (para0070, line 8)
wherein the wireless communication device is a mobile phone (para0070)
It would have been obvious to one of ordinary skill in the art to modify the wireless communication device of Elliott as modified by Roos and Drahota such that the wireless 
	Regarding claim 18:
Elliot as modified by Roos and Drahota discloses all the limitations of claim 11. Elliot as modified by Roos, Drahota doesn’t teach:
wherein the wireless communication device communicates via Bluetooth radio link.
Szechenyi teaches:
a motion decoy (Figures and Abstract)
a wireless communication device (para0070, line 8)
wherein the wireless communication device communications via Bluetooth radio link (para0070)
It would have been obvious to one of ordinary skill in the art to modify the wireless communication device of Elliott as modified by Roos and Drahota such that the wireless communication device communicates via Bluetooth as taught by Szechenyi to allow the system to be operated remotely (Szechenyi-para0030). 
	Regarding claim 19:
Elliot as modified by Roos and Drahota discloses all the limitations of claim 11. Elliot as modified by Roos, Drahota, and Szechenyi doesn’t teach:
wherein the wireless communication device communicates via WiFi data link.
Szechenyi teaches:
a motion decoy (Figures and Abstract)
a wireless communication device (para0070, line 8)
wherein the wireless communication device communications via Bluetooth radio link (para0070)
However, it would have been an obvious substitution of functional equivalents to substitute the wireless communication device communication via Bluetooth of Szechenyi for the wireless communication device communication via WiFi as claimed, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious because using WiFi instead of Bluetooth still allows the system to be operated remotely (Szechenyi-para0030). 
	Regarding claim 20:
Elliot as modified by Roos and Drahota discloses all the limitations of claim 11. Elliot as modified by Roos, Drahota doesn’t teach:
wherein the wireless communication device is a mobile phone.
Szechenyi teaches:
a motion decoy (Figures and Abstract)
a wireless communication device (para0070, line 8)
wherein the wireless communication device is a mobile phone (para0070)
It would have been obvious to one of ordinary skill in the art to modify the wireless communication device of Elliott as modified by Roos and Drahota such that the wireless communication device is a mobile phone as taught by Szechenyi to allow the system to be operated remotely (Szechenyi-para0030). 
Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not fully persuasive. 
In regards to applicant’s arguments regarding the drawings. 
The drawing objection is maintained because under 37 CFR 1.83(a) the drawings must show every feature of the invention specified in the claims. Since the claims require that there is a separate motor shown different from that in Fig 2, Reference 50 that must be shown.
In regards to applicant’s argument regarding the 103 rejection of Elliot in view of Roos.
It is respectfully submitted that Elliot does teach the newly recited limitation. Particularly, “a line tethering the at least two bird decoys together having a first end opposite a second end wherein the line is freely movable between the first and second ends”  (see 112b above) and “at least one pulley… and is freely movable with the line”. Applicant argues, see page 10, that the idler pulleys 16 of Elliot are staked to the ground and are therefore not “freely movable with the line”. However, this is not found persuasive because at any point during operation when the line is moved such as during casting/pulling to shore the pulley is also “freely movable” with the line. Therefore, the rejection is maintained. 
Applicant additionally argued that Elliot fails to teach “a variable constrained separation between the duck decoys” see page 11. However, this is not found persuasive because although the decoys are fixed on the line during operation there is a “variable constrained separation” between the bird decoys at any point during operation of the system when the two 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHADA ALGHAILANI
Examiner
Art Unit 3643



/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619